DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-9 are pending.
Claims 1-3, 5 and 7 are amended.
Response to Arguments
Applicant’s arguments, see page 5, filed 08/14/2022, with respect to the specification objections have been fully considered and are persuasive. The abstract objection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 5, filed 08/14/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objection has been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cedilnik US20200116556 discloses an arrangement for high rate fiber optical distributed acoustic sensing includes an optical fiber, a light launch module adapted to inject a first coherent light pattern into the optical fiber and to inject a second coherent light pattern into the optical fiber while first Rayleigh backscatter light of the first light pattern is propagating in the optical fiber, wherein the first coherent light pattern and the second coherent light pattern have a light pattern power above a nonlinear effect related power limit; and a detector adapted to detect the first Rayleigh backscatter light and to detect second Rayleigh backscatter light of the second light pattern. (Fig 1-9, Paragraph 0059-0073)
However, Cedilnik fails to disclose an optical pulse generator optically coupled to the FUT, said optical pulse generator configured to generate and inject into the FUT chirped optical pulses of selectable duration and bandwidth at a frame rate limited by a round- trip propagation time of the pulses in the FUT. This configuration allows for a reduction in spatial leakage.
Lewis et al US20120280117 (hereinafter “Lewis”) discloses methods and apparatus for distributed fibre sensing, especially distributed acoustic/strain sensing. The method involves launching at least first and second pulse pairs into an optical fibre, the first and second pulse pairs having the same frequency configuration as one another and being generated such that the phase relationship of the pulses of the first pulse pair has a predetermined relative phase difference to the phase relationship of the pulses of the second pulse pair. In one embodiment there is a frequency difference between the pulses in a pulse pair which is related to the launch rate of the pulse pairs. In another embodiment the phase difference between the pulses in a pair is varied between successive launches. In this way an analytic version of the backscatter interference signal can be generated within the baseband of the sensor. (Fig 1-25, Paragraph 0113-0199)
However, Lewis fails to disclose an optical pulse generator optically coupled to the FUT, said optical pulse generator configured to generate and inject into the FUT chirped optical pulses of selectable duration and bandwidth at a frame rate limited by a round- trip propagation time of the pulses in the FUT. This configuration allows for a reduction in spatial leakage.
Prior arts such as Cedilnik and Lewis made available do not teach, or fairly suggest, an optical pulse generator optically coupled to the FUT, said optical pulse generator configured to generate and inject into the FUT chirped optical pulses of selectable duration and bandwidth at a frame rate limited by a round- trip propagation time of the pulses in the FUT. This configuration allows for a reduction in spatial leakage.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-9 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855